Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed March 31, 2022 in response to the Office action dated March 18, 2022. Claims 1 - 5, 9 - 11, and 15 - 20 have been amended. Claims 1 - 20 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
 
PRIOR ART REJECTIONS________________________________________________

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (“Blurred Persistence in Transactional Persistent Memory”) in view of Wang (“Hardware Supported Persistent Object Address Translation”).

Regarding claim 1,  Lu teaches a computer implemented method, by receiving a request to modify data currently stored in persistent memory (Section II Background: C – Transactional Persistent Memory) "Figure 2 (a) shows the transaction phases in disk-based storage systems, in which the secondary storage is persistent and the main memory is volatile. The volatility-persistence boundary lies between the main memory and the secondary storage. To ensure the storage consistency, the software (i.e., file systems or database management systems) manages the data versions and the write ordering from the main memory to the secondary storage. A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area. After the execution finishes, data pages that need persistence are copied to the operating system page cache, as shown in Step 2. Before these data pages being written to the data area, they are firstly written to the log area, as shown in Step 3. Only when these data pages are completely persisted in the log area, they are checkpointed to the data area, as shown in Step 4." Mentions execution of transaction (modification of data) read from disks (persistent memory).
	determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory (Section II Background, Section III Blurred Persistence: A – Execution in Log) “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” Wherein the determined address (determined correlation) within metadata (volatile memory address locations in a volatile transaction cache) maps to persistent memory (persistent memory locations in the persistent memory).
transferring data associated with the request from a plurality of persistent memory locations within the persistent memory to a plurality of corresponding volatile memory address locations within the volatile transaction cache, utilizing the determined correlation (Section II Background, Section III Blurred Persistence: A – Execution in Log) “To ensure the storage consistency, the software (i.e., file systems or database management systems) manages the data versions and the write ordering from the main memory to the secondary storage. A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area” (Section II Background) , “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” (Section III Blurred Persistence: A – Execution in Log) Wherein data (data associated with the request) is read (transferred) from data pages (a plurality of persistent memory locations) to the main memory (plurality of volatile memory address locations within the volatile transaction cache). Wherein the determined addresses (corresponding addresses utilizing the determined correlation) are used for transactions (transferring).
performs the requested modification on the transferred data within the volatile memory address locations of the volatile transaction cache (Section II Background) “A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area. After the execution finishes, data pages that need persistence are copied to the operating system page cache, as shown in Step 2. Before these data pages being written to the data area, they are firstly written to the log area, as shown in Step 3. Only when these data pages are completely persisted in the log area, they are checkpointed to the data area, as shown in Step 4." Wherein the transaction is executed (modified) on the data pages (transferred data) in the main memory (volatile transaction cache).
identifies modified volatile memory address locations in the volatile transaction cache that have been written during the requested modification. (Section I Introduction) “XIL reorganizes the log structure to make the uncommitted data detectable in the log. During recovery, the detected uncommitted data can be cleaned from the log while leaving only committed transactions. Second, Volatile Checkpoint with Bulk Persistence (VCBP) allows delayed persistence of committed transaction data in each transaction execution and avoids the tracking of to-be-persisted data…It also aggressively flushes all data blocks from the CPU cache to memory using bulk persistence, with the reorganized memory areas and structures.” Wherein uncommitted data in the log (modified locations in the volatile transaction cache that have been written during the requested modification) is detected (identifies) using the log structure (volatile memory address locations).
copying data within the modified volatile memory address locations to a log within the persistent memory (Section I Introduction, Section II Background: C – Transactional Persistent Memory) “This is achieved by making the corresponding log data persistent and maintaining the commit order of checkpointed data across threads.” , “Before being written to the data area, they are first persisted to a persistent area called log area” Wherein the log data (data within the modified volatile memory address locations) is made persistent in a log area (copied to a log within the persistent memory).
copying the data within the modified volatile memory address locations to corresponding persistent memory locations in the persistent memory, utilizing the determined correlation (Section II Background, Section III Blurred Persistence: A – Execution in Log)  “Only after the data have been completely written to the persistent log area, they are checkpointed (i.e., written back from the log area to the data area) to the persistent data area.” Wherein the logged data (data within the modified volatile memory address locations) are written back (copied back) to the persistent data area (locations in the persistent memory). Wherein the determined addresses (corresponding addresses utilizing the determined correlation) are used for transactions (copying).
and removing the logged data from the persistent memory, in response to determining that the copying has completed (Section III Blurred Persistence: B – Volatile Checkpoint with Bulk Persistence) ”The durability of committed data is ensured with the persistent log area, which is not truncated until the bulk persistence” Wherein the committed data log area (the logged data from the persistent memory) is truncated (removed) following (in response to) the bulk persistence (the copying has completed).

Lu may not teach determining the correlation includes calculating an offset between memory locations.

Wang teaches determining the correlation includes calculating an offset between memory locations. (Fig. 2; Section 2.1.3: Translation) " Translation. As shown in Figure 2, each pool is mapped into the virtual address space, and each page of the pool is individually mapped to a physical address using conventional approaches for virtual memory. It’s worth noting that the same pool might map to different virtual addresses in different processes. Furthermore, the mapping to physical address is handled by the virtual memory manager for the system in the conventional way. An ObjectID can be converted to a virtual address as long as we know the location of the pool. In our API, such a translation is provided by the oid_direct function. Once a pool is mapped into an address space, has a base address, and the relation of pool id to base address is tracked in an efficient data structure, like a hash table. For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” Wherein an offset (calculating an offset) is used to identify memory pools (determining correlation between memory locations).

Lu and Wang are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lu and Wang before them to modify the determined address and metadata of Lu to utilize the offset between memory locations of Wang. The suggestion and/or motivation for doing so would be obtaining the advantage of efficiently translating persistent memory locations to virtual addresses. (Wang Abstract).Therefore, it would have been obvious to combine Lu and Wang to obtain the claimed invention as specified in the instant application claims.

Regarding claim 2, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the offset between the volatile memory address locations in the volatile transaction cache and the persistent memory locations in the persistent memory includes a difference between a first starting address of the volatile memory address locations in the volatile transaction cache and a P201900263US01/ARC1P122- 2 -second starting address of the persistent memory locations in the persistent memory (Wang Fig. 2; Section 2.1.3: Translation) , (Section II Background, Section III Blurred Persistence: A – Execution in Log) Wherein the offsetP201900263US01/ARC1P122- 2 – in figure 2 is shown to be the difference between P201900263US01/ARC1P122- 2 -a first and second address location (the offset is a difference a first starting address and a second starting address). Wherein that offset is used for the determined address of Lu ( the volatile memory address locations in the volatile transaction cache and the persistent memory locations in the persistent memory).

Regarding claim 3, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein a modification of the data includes a removal of data currently stored within the persistent memory,  (Lu Section III Blurred Persistence) “Volatile Checkpoint with Bulk Persistence (VCBP), which leverages the durability of persistent data copies in the log area and maintains the correct overwrite order of the volatile data, to allow the (to-be-persisted) checkpointed data to aggressively stay volatile in the CPU cache.” An overwrite of data is understood in the art as including removal of data.

Regarding claim 4, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the correlation is determined in response to the request to modify the data (Lu Section III Blurred Persistence: A – Execution in Log) , (Wang Fig. 2; Section 2.1.3: Translation) Wherein a transaction (request to modify the data) records metadata (determines correlation) that includes a corresponding address for that transaction (response to the request to modify the data). Wherein the corresponding addresses and metadata of Lu uses the offset between memory locations of Wang.

Regarding claim 5, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein a volatile transaction cache including a pool of volatile memory that acts as a staging cache during the modification of the data (Lu Section II Background) “A transaction is executed following the steps shown in Figure 2 (a). In Step 1, the transaction reads data blocks from the disks to the main memory. In the memory, the transaction is executed in the execution area. After the execution finishes, data pages that need persistence are copied to the operating system page cache, as shown in Step 2. Before these data pages being written to the data area, they are firstly written to the log area, as shown in Step 3. Only when these data pages are completely persisted in the log area, they are checkpointed to the data area, as shown in Step 4."  Wherein the transaction executes (modifies data) in the execution area (a pool of volatile memory that acts as a staging cache) of a volatile area (a volatile transaction cache).

Regarding claim 6, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the volatile transaction cache is implemented utilizing one or more instances of volatile memory. (Lu Section II Background) Uses at least one instance of volatile areas (volatile memory).

Regarding claim 7, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein a virtual address space is created within the volatile transaction cache, and is mapped to a region of persistent memory. (Lu Section I Introduction) “In persistent memory, the CPU cache is hardware controlled, and the mapping between data blocks in the CPU cache and those in persistent memory are opaque to the programs. To keep uncommitted data in the CPU cache in order not to be written back and to overwrite/damage the memory data, dividing memory into different areas respectively for uncommitted and to-be-persisted data is an effective approach” Wherein divided memory for uncommitted and to-be-persisted data (virtual address space created within the volatile transaction cache) is mapped to persistent memory.

Regarding claim 8, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, comprising amortizing overlapping operations to the volatile memory address locations in the volatile transaction cache. (Lu Section I Introduction) “It also aggressively flushes all data blocks from the CPU cache to memory using bulk persistence, with the reorganized memory areas and structures. By doing so, VCBP enables more cache evictions and less forced writebacks,” [Examiner notes the use of the word amortizing in context of this limitation is understood as performing more than one write simultaneously] Wherein bulk persistence (multiple writes) flushes all the block in the cache (the volatile memory address locations in the volatile transaction cache) atomically (simultaneously).

Regarding claim 10, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data associated with the request is arranged within a data structure, where the data structure includes a tracking data structure that identifies and records volatile memory address locations of the volatile transaction cache that are written by operations performed during the modification of the data. (Lu Section III Blurred Persistence: A – Execution in Log) “Each block has an unique address. With the determined address, an uncommitted block is written to its own location. It neither overwrites any other block nor is overwritten. (2) Uncommitted data blocks are identified using their transaction status metadata in the log, which has associated metadata to indicate the transaction status. For each transaction, there is a block to record these metadata, i.e., a commit record for a committed transaction and an abort record for an aborted transaction.” Wherein a transaction (the modification of the data) records metadata (tracking data structure) that includes an address for that transaction (volatile memory address locations of the volatile transaction cache that are written).

Regarding claim 11, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein a page table is utilized to determine pages that have been modified during the requested modification, and volatile memory address locations of the volatile transaction cache corresponding to these pages are marked as modified volatile memory address locations (Lu Section I Introduction) “To make sure that the to-be-persisted data are persisted in time, programs have to record the addresses of these data blocks. When the persistence ordering is required, programs iterate each address and call cache flush commands to force them being written back to persistent memory.” Wherein the addresses of data blocks (volatile memory address locations of the volatile transaction cache corresponding to these pages) that are to-be-persisted (pages that have been modified during the requested modification) are recorded (marked as modified volatile memory address locations) by programs (page tables).

Regarding claim 12, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data within the modified volatile memory address locations is copied from the volatile transaction cache to an undo or redo log within the persistent memory. (Lu Section I Introduction, Section II Background, Section III: C - Recovery) “This is achieved by making the corresponding log data persistent and maintaining the commit order of checkpointed data across threads.” (Section I Introduction) , “Before being written to the data area, they are first persisted to a persistent area called log area” (Section II Background) , “Replay of Committed Transactions. In the final step, the committed transactions are replayed by checkpointing their data blocks from the persistent log area to the data area, following the global commit sequence as sorted in the second step. Once these committed data are replayed, the data area are recovered to the latest committed data version.” (Section III: C – Recovery) Wherein the log data (data within the modified volatile memory address locations) is made persistent in a log area (copied to a log within the persistent memory). Wherein the log is used to replay data (undo/redo).

Regarding claim 13, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the calculated offset is applied to modified volatile memory address locations to determine corresponding persistent memory locations to be modified. (Wang Fig. 2; Section 2.1.3: Translation) , (Section I Introduction, Section II Background, Section III Blurred Persistence: A – Execution in Log) “For any given ObjectID, the translated address is obtained by searching the data structure for the unique pool id, returning the address where the pool is mapped, and then adding the offset.” (Wang Fig. 2; Section 2.1.3: Translation)  Wherein the offsetP201900263US01/ARC1P122- 2 – in figure 2 is added to find the translated address between P201900263US01/ARC1P122- 2 -a first and second address location (the calculated offset is applied to determine corresponding memory locations). Wherein that offset is used for the determined address of Lu (volatile memory address and corresponding persistent memory locations). Wherein the addresses of data blocks that are to-be-persisted (modified volatile memory address locations and persistent memory locations to be modified) are recorded.

Regarding claim 14, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein removing the logged data includes deleting an undo or redo log from the persistent memory. (Lu Section I Introduction, Section III: C - Recovery) “During recovery, the detected uncommitted data can be cleaned from the log” (Section I Introduction) , “Replay of Committed Transactions. In the final step, the committed transactions are replayed by checkpointing their data blocks from the persistent log area to the data area, following the global commit sequence as sorted in the second step. Once these committed data are replayed, the data area are recovered to the latest committed data version.” (Section III: C – Recovery) wherein cleaning the log is understood as removing the log. Wherein the log is used to replay data (undo/redo).


Regarding claims 15 - 19 and 20, claims 15 - 19 and 20 comprise the same or
similar limitations as claims 1 - 5, and 1, respectively, and are, therefore, rejected for the same or similar reasons. 
	Regarding claim 15, The combination of Lu and Wang teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method (Wang Section 3.1: New Instructions)  “In our design, we interpret the space of all ObjectIDs as a new address space and provide hardware support for loading and storing directly to this address space. Rather than requiring translation in software from ObjectID to virtual address, two new instructions will support translation in hardware, as shown in Table 3. nvld allows a load directly from an ObjectID. New hardware will look-up the ObjectID, convert it to a virtual address, and perform the load all in one instruction” Mentions new instructions for loading.
	Regarding claim 20, The combination of Lu and Wang teaches a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (Wang Section 3.1: New Instructions)  “In our design, we interpret the space of all ObjectIDs as a new address space and provide hardware support for loading and storing directly to this address space. Rather than requiring translation in software from ObjectID to virtual address, two new instructions will support translation in hardware, as shown in Table 3. nvld allows a load directly from an ObjectID. New hardware will look-up the ObjectID, convert it to a virtual address, and perform the load all in one instruction” Mentions hardware for loading and storing that performs instructions (logic integrated with the processor, executable by the processor, or integrated with and executable by the processor).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Wang as applied to claim 1 above, and further in view of DRZEWIECKI (US Patent Application Publication 2020/0034310).

Regarding claim 9, The combination of Lu and Wang teaches the computer-implemented method of Claim 1, wherein the data associated with the request is transferred from the plurality of persistent memory locations within the persistent memory to the plurality of corresponding volatile memory address locations within the volatile transaction cache (Section II Background, Section III Blurred Persistence: A – Execution in Log) Wherein data (data associated with the request) is read (transferred) from data pages (a plurality of persistent memory locations) to the main memory (plurality of volatile memory address locations within the volatile transaction cache).Wherein the determined addresses (corresponding addresses) are used for transactions (transferring).

	The combination of Lu and Wang may not teach transferring in response to a page fault.

	DRZEWIECKI teaches transferring in response to a page fault. (¶ 0025) “the memory manager of the operating system (e.g., a memory management process of operating system) detects the event as a page fault, and in response transfers (e.g., fetches) the data from secondary memory 140 to physical memory 130, such that the process can access the data using the virtual address.” Wherein data is transferred in response to a page fault.

Lu, Wang and DRZEWIECKI are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Lu, Wang and DRZEWIECKI before them to modify the transfer of Lu to include the response to a page fault of DRZEWIECKI. The suggestion and/or motivation for doing so would be to increase efficiency of page fault handling. (DRZEWIECKI Abstract). Therefore, it would have been obvious to combine Lu, Wang and DRZEWIECKI to obtain the claimed invention as specified in the instant application claims.

Response to Arguments

Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lee (US Patent 10198350) teaches a page fault operation.
Zhao (“Kiln: Closing the performance gap between systems with and without persistence support”) teaches a method for persistence reliability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CODY J FARLOW/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137